Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                  No. 04-19-00114-CV

                                  James MCKINNON,
                                       Appellant

                                            v.

                              BANK OF AMERICA, N.A.,
                                     Appellee

                      From the County Court, Gillespie County, Texas
                                   Trial Court No. 1638
                         Honorable Mark Stroeher, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

       We order that appellee Bank of America, N.A. recover its costs in this appeal from
appellant James McKinnon.

      SIGNED August 14, 2019.


                                             _____________________________
                                             Beth Watkins, Justice